Name: COMMISSION REGULATION (EEC) No 1711/93 of 30 June 1993 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the minimum price and compensatory payment to be paid to potato producers, and of Council Regulation (EEC) No 1543/93 on the payment of a premium to manufacturers of potato starch
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff;  prices;  civil law;  plant product
 Date Published: nan

 No L 159/84 Official Journal of the European Communities 1 . 7. 93 COMMISSION REGULATION (EEC) No 1711/93 of 30 June 1993 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the minimum price and compensatory payment to be paid to potato producers, and of Council Regulation (EEC) No 1543/93 on the payment of a premium to manufacturers of potato starch Whereas the checks which must be carried out on the potatoes, in particular to determine their starch content, call for facilities which only the starch manufacturers can provide ; whereas the checks in question should be carried out at the starch works or at the delivery points operated by the latter, under the authority of an inspector approved by the Member State ; Whereas satisfactory operation of the arrangements intro ­ duced requires general surveillance by the national auth ­ orities of the whole of the operations conferring entitle ­ ment to the premium and necessitates a sufficiently dis ­ suasive penalization of fraud and serious negligence ; Whereas the operative event for the agricultural conver ­ sion rate, provided for in Article 10 (2) of Commission Regulation (EEC) No 1068/93 (3), should be defined ; Whereas this Regulation incorporates, whilst adapting them to present market conditions, the provisions of Commission Regulation (EEC) No 2752/89 (4), as amended by Regulation (EEC) No 20 1 1 /92 ; whereas that Regulation should therefore be repealed ; Whereas the Management Committee for Cereals has not given an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular Article 8 thereof, Having regard to Council Regulation (EEC) No 1543/93 of 28 June 1993 fixing the amount of the premium granted to producers of potato starch for the 1993/94, 1994/95 and 1995/96 marketing year (2), Whereas in accordance with Regulations (EEC) No 1766/92 and (EEC) No 1543/93 it is necessary to lay down the conditions and rules governing the payment of the premium to potato starch manufacturers as well as the minimum price and compensatory payment to be paid to potato producers ; Whereas rules should be laid down on how starch manu ­ facturers are to provide proof of the quantities of potatoes supplied to them, by specifying their starch content and showing payment of the minium price payable to the potato grower ; Whereas the net weight of the potatoes is determined in the Member States by three different methods which experience has shown to give equally satisfactory results ; whereas all three methods may be approved and applied ; Whereas potatoes which cannot be used for the manufac ­ ture of starch should not qualify for the premium ; whereas, to take account of those potatoes which are too small to give a normal yield on processing, a certain reduction should be made in the net weight used for calculating the minimum price payable by the starch manufacturer for the quantity of potatoes needed to manufacture one tonne of starch ; Whereas the main data relating to deliveries should be entered by the starch manufacturers on a receipt form and summarized on a payment slip made out by the starch manufacturer with a view to providing the information necessary for payment of the premium and for verifying entitlement thereto ; HAS ADOPTED THIS REGULATION : Article 1 Starch manufacturers shall take delivery of potatoes either at the starch works themselves or at their delivery points . The operations described in Articles 2 and 4 shall be carried out at the time of delivery and under the authority of an inspector approved by the Member State. Article 2 1 . The gross weight of the potatoes shall be determined for each load at the time of delivery, where application of one of the methods described in Annex I so requires, by comparative weighings of the means of transport used, loaded and empty . (') OJ No L 181 , 1 . 7. 1992, p . 21 . (4 OJ No L 154, 25. 6. 1993, p. 4. (') OJ No L 108, 1 . 5. 1993, p. 106 . (4) OJ No L 266, 13 . 9 . 1989 , p . 13 . M OJ No L 203, 21 . 7. 1992, p . 13 . 1 . 7. 93 Official Journal of the European Communities No L 159/85 2. The net weight of the potatoes shall be determined by one of the methods described in Annex I.  date of delivery,  delivery number,  name and address of the potato producer,  weight of the means of transport on arrival at the starch works or delivery point,  weight of the means of transport after unloading and removal of residual earth,  gross weight of the delivery,  reduction for extraneous matter and weight of water absorbed during washing, expressed as percentage and applied to the gross weight of the delivery,  reduction, expressed in weight, applied on the gross weight of the delivery as a function of the impurities,  percentage of tailings,  total net weight of the delivery (gross weight less the reduction , including the correction for tailings),  starch content, expressed as a percentage or under ­ water weight,  unit price to be paid. 2. The receipt form shall be made out under the joint responsibility of the starch manufacturer, the approved inspector and the supplier. Article 3 1 . The premium shall be granted to potato starch manufacturers in respect of potatoes of sound and fair marketable quality, on the basis of the quantity of pota ­ toes used and their starch content, at the rates laid down in Annex II . In cases where the starch content of the potatoes is calcu ­ lated by Reimman's or Perow's scale and corresponds to a figure appearing on two or three lines in the second column of the Annex II, the rates applicable shall be those for the second or the third line . 2 . Where the batches delivered contain 25 % or more of potatoes that can pass through a screen with a square mesh of 28 mm (hereinafter referred to as 'tailings'), the net weight used for determining the minimum price to be paid by the starch manufacturer shall reduced as follows : Percentage of tailings Percentage reduction 26 to 30 % 10 % 31 to 40 % 15 % 41 to 50 % 20 % If the batches contain more than 50 % of tailings, they shall be traded by mutual agreement and no premium shall be paid thereon. The percentage of tailings shall be determined at the same time as the net weight. Article 6 The starch manufacturer shall for each supplier (grower), draw up a summary payment slip containing the follo ­ wing particulars :  business name of the starch works,  name and address of the potato producer,  production contract number, if applicable,  date and number of the receipt forms,  net weight of each delivery after any reductions as mentioned in Article 5 ( 1 ),  unit price per delivery,  total amount due to the grower,  sums paid to the potato producer and date of payment,  signature and stamp of the starch manufacturer. Article 7 The compensatory payment provided for in Article 8 (2) of Regulation (EEC) No 1766/92 shall be paid to potato producers and the premium provided for in Article 1 of Regulation (EEC) No 1543/93 shall be paid to manufactu ­ rers of potato starch in the Community provided that they furnish proof : (a) that the potato starch for which the premium is claimed has been produced within the Community during the marketing year concerned which starts on 1 July and ends on 30 June of the followig year ; Article 4 The starch content of potatoes shall be determined on the basis of an under weight valid for 5 050 grams of potatoes supplied . The water used must be clean and without additives, and its temperature must be between 9 and 18 °C. Article 5 1 . When a delivery takes place the starch manufacturer shall make out a receipt form including such of the follo ­ wing particulars as arise from operations effected in accor ­ dance with Articles 1 to 4, and shall retain it so that it may, if necessary, be submitted to the agency respon ­ sible for the supervision of premiums, at the same time supplying a duplicate to the grower and to his agent if one is employed : No L 159/86 Official Journal of the European Communities 1 . 7 . 93 (b) that an amount not less than that referred to in Article 8 ( 1 ) of Regulation (EEC) No 1766/92 has been paid to the potato producer at the delivered-to ­ factory stage for the quantity of potatoes needed to manufacture each tonne of potato starch for which the premium is claimed, in accordance with the rates set out in Annex II . Proof of the payment referred to in (b) shall be furnished by submission of the summary payment slip provided for in Article 6, accompanied either by certification of payment by the producer or by a voucher issued by the financial undertaking that made the payment on the order of the starch manufacturer and certifying that such payment has been made. Article 8 The premium and the compensatory payment shall be paid in accordance with the rates set in Annex II . Article 9 The premium and the compensatory payment shall be paid by the Member State on whose territory the potato starch was manufactured within four months of the date on which the proof referred to in Article 7 has been furnished. The Member States shall inform the Commission, not later than one month after those payments, of the quanti ­ ties of potatoes for which the premium and compensatory payment have been paid. Article 10 1 . Without prejudice to Article 1 , Member States shall introduce inspection arrangements for on-the-spot verifi ­ cation of the operations conferring entitlement to the premium. In order to carry out such checks, inspectors shall have access to the stock records and accounts of starch manufacturers and to manufacturing and storage premises. During each processing period inspection shall cover the entire processing of at least 10 % of the potatoes supplied to the manufacturer. 2 . Should the competent body establish that the obli ­ gations specified in Article 7 have not been met by the manufacturer, he shall, unless force majeure applies, lose entitlement to premiums, in whole or in part, as follows :  if the obligations have not been respected for a quan ­ tity of potatoes less than or equal to 10 % of the total quantity of the products produced during the campaign, the premium granted shall be proportion ­ ally reduced,  if the percentage in question is above 10 but less than or equal to 20, the premium granted shall be reduced by 50 %,  if the percentage is greater than 20, no premium shall be granted. Article 11 The conversion rate to be used to express the amounts of the minimum price, the premium and the compensatory payment in national currency shall be that valid on the day the potatoes are received by the starch manufacturer. Article 12 Regulation (EEC) No 2752/89 is hereby repealed. Article 13 This Regulation shall apply with effect from 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission 1 . 7 . 93 Official Journal of the European Communities No L 159/87 ANNEX I Method A The net weight of the potatoes is determined by taking samples . Samples are taken from several parts of the means of transport used and at three different levels, namely the upper, middle and lower levels. The residual earth is discharged before the means of transport is weighed empty. Samples taken for weight checking should weigh not less than 20 kilograms. The tubers are washed, cleaned of any extraneous matter and re-weighed. The recorded weight is reduced by 2 % to allow for the quantity of water absorbed during washing. The result constitutes the total reduction to be applied to 1 000 kilograms of potatoes. Method B The potatoes constituting a batch from a single grower are collected in silos . The potatoes are washed, the extraneous matter is removed and the total actual weight of the potatoes in the silos is determined, allowing 2 % for absorbed water. Method C 1 . This method of determining the actual weight of the potatoes shall apply where batches of potatoes from different growers are collected in the same silo, provided that the growers have first agreed to the use of this method. Before the total actual weight of the batches is determined, the net weight of each batch must be deter ­ mined by means of Method A. 2. The potatoes collected in the silo are then washed, the extraneous matter is removed and their total actual weight is determined, allowing 2 % for absorbed water. 3 . If the total weight of the batches of washed potatoes is different from the sum of the weights obtained by means of Method A, the following correction is applied : the total weight mentioned at point 2 above is multiplied by the net weight obtained by means of Method A for each batch in turn. Each result is divided by the total net weight of the batches as determined by means of Method A. No L 159/88 1 . 7 . 93Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Peso bajo agua de 5 050 g de patatas (en gramos) Tenor en fÃ ©cula de patatas (en porcentaje) Cantidad de patatas necessaria para la fabricaciÃ ³n de 1 000 kg de fÃ ©cula (en kilogramos) Precio minomo a percibir por los productores para 1 000 kg de patatas (en ecus) Prima a percibir por el fabricante de fÃ ©cula para 1 000 kg de patatas (en ecus) Pago compensatorio que debe percibir el fabricante de fÃ ©cula por 1 000 kg de patatas (en ecus) VÃ ¦gt under vand af 5 050 g kartofler (g) Kartoflernes stivelsesindhold (vÃ ¦gtprocent) KartoffelmÃ ¦ngde, der medgÃ ¥r til fremstilling af 1 000 kg stivelse (kg) Producentens mindstepris pr. 1 000 kg kartofler (ECU) PrÃ ¦mie af betale kartoffelstivelsesfabrikanten pr. 1 000 kg kartofler (ECU) UdligningsbelÃ ¸b, som producenten modtager for 1 000 kg kartofler (i ECU) Unterwassergewicht von 5 050 g Kartoffeln (in Gramm) StÃ ¤rkegehalt der Kartoffeln (in Prozent) Zur Erzeugung von 1 000 kg KartoffelstÃ ¤rke nÃ ¶tige Kartoffelmenge (in Kilogramm) Dem Erzeuger fÃ ¼r 1 000 kg Kartoffeln zu zahlender Mindestpreis (in ECU) Dem StÃ ¤rkeerzeuger fÃ ¼r 1 000 kg Kartoffeln zu zahlende PrÃ ¤mie (in ECU) Dem Erzeuger fÃ ¼r 1 000 kg Kartoffeln zu zahlende Ausgleichszahlung (in ECU) Ã Ã ¬Ã Ã ¿Ã  Ã ÃÃ  Ã Ã ¿ Ã Ã ´Ã Ã  5 050 kg ÃÃ ±Ã Ã ±Ã Ã Ã ½ (Ã Ã µ Ã ³Ã Ã ±Ã ¼Ã ¼Ã ¬Ã Ã ¹Ã ±) Ã Ã µÃ Ã ¹Ã µÃ ºÃ Ã ¹Ã ºÃ Ã Ã ·Ã Ã ± Ã Ã µ Ã ¬Ã ¼Ã Ã »Ã ¿ Ã Ã Ã ½ ÃÃ ±Ã Ã ±Ã Ã Ã ½ (%) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ ±Ã Ã ±Ã Ã Ã ½ Ã ±ÃÃ ±Ã Ã ±Ã ¯Ã Ã ·Ã Ã · Ã ³Ã ¹Ã ± ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ® 1 000 kg Ã ±Ã ¼Ã Ã »Ã ¿Ã (Ã Ã µ Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ±) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® ÃÃ Ã ¿Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã · Ã ±ÃÃ  Ã Ã ¿Ã ½ ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã  Ã ³Ã ¹Ã ± 1 000 kg ÃÃ ±Ã Ã ±Ã Ã Ã ½ (Ã Ã µ Ecu) Ã Ã Ã ¹Ã ¼Ã ¿Ã ´Ã Ã Ã ·Ã Ã · ÃÃ Ã ¿Ã  ÃÃ »Ã ·Ã Ã Ã ¼Ã ® Ã Ã Ã ¿Ã ½ ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã  Ã ³Ã ¹Ã ± 1 000 kg ÃÃ ±Ã Ã ±Ã Ã Ã ½ (Ã Ã µ Ecu) Underwater weight of 5 050 g of potatoes (grams) Starch content of potatoes (% ) Quantity of potatoes for the manufacture of 1 000 gk of starch (kg) Minimum price to be paid to the potato producer per 1 000 kg of potatoes (ECU) Premium to be paid to the starch producer per 1 000 kg of potatoes (ECU) Compensatory payment to be paid to the starch producer per 1 000 kg potatoes (ECU) Poids sous l'eau de 5 050 g de pommes de terre (en grammes) Teneur en fÃ ©cule de la pomme de terre (en pourcentage) QuantitÃ © de pommes de terre nÃ ©cessaire Ã la fabrication de 1 000 kg de fÃ ©cule (en kilogrammes) Prix minimal Ã percevoir par le producteur pour 1 000 kg de pommes de terre (en Ã ©cus) Prime Ã percevoir par le fÃ ©culier pour 1 000 kg de pommes de terre (en Ã ©cus) Paiement compensatoire Ã percevoir par le producteur pour 1 000 kg de pommes de terre (en Ã ©cus) Peso sotto l'acqua di 5 050 g di patate (in grammi) Tenore in fecola delle patate (in %) QuantirÃ di patate necessaria alla fabbricazione di 1 000 kg di fecola (in kg) Prezzo minimo da percepire dal produttore per 1 000 kg di patate (in ECU) Premio da percepire dal fabbricante di fecola per 1 000 kg di patate (in ECU) Pagamento compensativo al produttore per 1 000 kg di patate (in ECU) Onderwatergewicht van 5 050 g aardappelen ( »n g) Zetmeelgehalte van de aardappelen (in %) Hoeveelheid aardappelen benodigd voor de vervaardiging van 1 000 kg zetmeel (in kg) Minimaal door de producent te ontvangen prijs per 1 000 kg aardappelen (in ecu) Door de zetmeelproducent te ontvangen premie per 1 000 kg aardappelen (in ecu) Aan de teler verschuldigd compensatiebedrag voor 1 000 kg aardappelen (in ecu) Peso debaixo de Ã ¡gua de 5 050 gr de batata (em gramas) Teor de fÃ ©cula de batata (em percentagem) Quantitade de batata necessÃ ¡ria ao fabrico de 1 000 kg de fÃ ©cula (em quilogramas) PreÃ §o minimo a cobrar pelos produtores para 1 000 kg de batata (em ecus) SubsÃ ­dio a cobrar pelo produtor de fÃ ©cula por 1 000 kg de batata (em ecus) Pagamento compensatÃ ³rio a cobrar pelo produtor relativamente a 1 000 kg de batata (em ecus) 12 3 4 5 6 352 13,0 6 533 31,43 2,82 6,12 353 13,1 6 509 31,54 2,83 6,15 354 13,1 6 486 31,65 2,84 6,17 355 13,2 6 463 31,77 2,85 6,19 356 13,2 6 439 31,89 2,86 6,21 357 13,3 6 416 32,00 2,87 6,23 358 13,3 6 393 32,11 2,88 6,26 359 13,4 6 369 32,24 2,89 6,28 360 13,4 6 346 32,35 2,90 6,30 361 13,5 6 322 32,48 2,92 6,33 362 13,5 6 299 32,59 2,93 6,35 363 13,6 6 276 32,71 2,94 6,37 364 13,6 6 252 32,84 2,95 6,40 365 13,7 6 229 32,96 2,96 6,42 366 13,7 6 206 33,08 2,97 6,45 367 13,8 6 182 33,21 2,98 6,47 368 13,8 6 159 33,33 2,99 6,49 1 . 7 . 93 Official Journal of the European Communities No L 159/89 1 2 3 4 5 6 369 13,9 6 136 33,46 3,00 6,52 370 13,9 6 112 33,59 3,02 6,54 371 14,0 6 089 33,72 3,03 6,57 372 14,0 6 065 33,85 3,04 6,60 373 14,1 6 047 33,95 3,05 6,61 374 14,1 6 028 34,06 3,06 6,64 375 14,2 6 005 34,19 3,07 6,66 376 14,2 5 981 34,33 3,08 6,69 377 14,3 5 963 34,43 3,09 6,71 378 14,3 5 944 34,54 3,10 6,73 379 14,4 5 921 34,67 3,11 6,76 380 14,4 5 897 34,82 3,13 6,78 381 14,5 5 879 34,92 3,13 6,80 382 14,5 5 860 35,04 3,15 6,83 383 14,6 5 841 35,15 3,16 6,85 384 14,6 5 822 35,26 3,17 6,87 385 14,7 5 799 35,40 3,18 6,90 386 14,7 5 776 35,55 3,19 6,93 387 14,8 5 757 35,66 3,20 6,95 388 14,8 5 738 35,78 3,21 6,97 389 14,9 5 720 35,89 3,22 6,99 390 14,9 5 701 36,01 3,23 7,02 391 15,0 5 682 36,13 3,24 7,04 392 15,0 5 664 36,25 3,25 7,06 393 15,1 5 626 36,49 3,28 7,11 394 15,2 5 607 36,62 3,29 7,13 395 15,2 5 589 36,73 3,30 7,16 396 15,3 5 570 36,86 3,31 7,18 397 15,3 5 551 36,99 3,32 7,21 398 15,4 5 542 37,05 3,33 7,22 399 15,4 5 533 37,11 3,33 7,23 400 15,4 5 523 37,17 3,34 7,24 401 15,5 5 486 37,42 3,36 7,29 402 15,6 5 467 37,55 3,37 7,32 403 15,6 5 449 37,68 3,38 7,34 404 15,7 5 430 37,81 3,39 7,37 405 15,7 5 411 37,94 3,41 7,39 406 15,8 5 393 38,07 3,42 7,42 407 15,8 5 374 38,20 3,43 7,44 408 15,9 5 364 38,28 3,44 7,46 409 15,9 5 355 38,34 3,44 7,47 410 15,9 5 346 38,40 3,45 7,48 411 16,0 5 327 38,54 3,46 7,51 412 16,0 5 308 38,68 3,47 7,54 413 16,1 5 280 38,88 3,49 7,58 414 16,2 5 266 38,99 3,50 7,60 415 16,2 5 252 39,09 3,51 7,62 416 16,3 5 234 39,23 3,52 7,64 417 16,3 5 215 39,37 3,53 7,67 418 16,4 5 206 39,44 3,54 7,68 419 16,4 5 196 39,51 3,55 7,70 420 16,4 5 187 39,58 3,55 7,71 421 16,5 5 150 39,87 3,58 7,77 422 16,6 5 136 39,97 3,59 7,79 423 16,6 5 121 40,09 3,60 7,81 424 16,7 5 107 40,20 3,61 7,83 425 16,7 5 093 40,31 3,62 7,85 426 16,8 5 075 40,46 3,63 7,88 427 16,8 5 056 40,61 3,65 7,91 428 16,9 5 042 40,72 3,66 7,93 429 16,9 5 028 40,83 3,67 7,96 430 17,0 5 000 41,06 3,69 8,00 431 17,1 4 986 41,18 3,70 8,02 432 17,1 4 972 41,29 3,71 8,05 433 17,2 4 963 41,37 3,71 8,06 434 17,2 4 953 41,45 3,72 8,08 435 17,2 4 944 41,53 3,73 8,09 436 17,3 4 930 41,65 3,74 8,11 No L 159/90 Official Journal of the European Communities 1 . 7 . 93 1 2 3 4 5 6 437 17,3 4 916 41,76 3,75 8,14 438 17,4 4 902 41,88 3,76 8,16 439 17,4 4 888 42,00 3,77 8,18 440 17,5 4 874 42,12 3,78 8,21 441 17,5 4 860 42,24 3,79 8,23 442 17,6 4 846 42,37 3,80 8,25 443 17,6 4 832 42,49 3,81 8,28 444 17,7 4 818 42,61 3,83 8,30 445 17,7 4 804 42,74 3,84 8,33 446 17,8 4 790 42,86 3,85 8,35 447 17,8 ' 4 776 42,99 3,86 8,38 448 17^9 4 762 43,11 3,87 8,40 449 17,9 4 748 43,24 . 3,88 8,42 450 18,0 4 720 43,50 3,90 8,47 451 18,1 4 706 43,63 3,92 8,50 452 18,1 4 692 43,76 3,93 8,53 453 18,2 4 685 43,82 3,93 8,54 454 18,2 4 679 43,88 3,94 8,55 455 18,2 4 673 43,94 3,94 8,56 456 18,3 4 645 44,20 3,97 8,61 457 18,4 4 631 44,33 3,98 8,64 458 18,4 4 617 44,47 3,99 8,66 459 18,5 4 607 44,56 4,00 8,68 460 18,5 4 598 44,65 4,01 8,70 461 18,6 4 584 44,79 4,02 8,73 462 18,6 4 570 44,93 4,03 8,75 463 18,7 4 561 45,01 4,04 8,77 464 18,7 4 551 45,11 4,05 8,79 465 18,7 4 542 45,20 4,06 8,81 466 18,8 4 523 45,39 4,07 8,84 467 18,9 4 509 45,53 4,09 8,87 468 18,9 4 495 45,68 4,10 8,90 469 19,0 4 481 45,82 4,11 8,93 470 19,0 4 467 45,96 4,13 8,95 471 19,1 4 458 46,05 4,13 8,97 472 19,1 4 449 46,15 4,14 8,99 473 19,2 4 437 46,27 4,15 9,02 474 19,2 4 425 46,40 4,16 9,04 475 19,3 4 414 46,51 4,18 9,06 476 19,3 4 402 46,64 4,19 9,09 477 19,4 4 390 46,77 4,20 9,11 478 19,4 4 379 46,89 4,21 9,13 479 19,5 4 367 47,01 4,22 9,16 480 19,5 4 355 47,14 4,23 9,18 481 19,6 4 343 47,27 4,24 9,21 481,6 19,6 4 337 47,34 4,25 9,22 482 19,7 4 335 47,36 4,25 9,23 483 19,7 4 332 47,39 4,25 9,23 483,2 19,7 4 332 47,39 4,25 9,23 484 19,8 4 325 47,47 4,26 9,25 484,8 19,8 4 318 47,55 4,27 9,26 485 19,9 4 317 47,56 4,27 9,27 486 19,9 4 311 47,62 4,28 9,28 486,4 19,9 4 309 47,65 4,28 9,28 487 20,0 4 305 47,69 4,28 9,29 488 20,0 4 299 47,76 4,29 9,30 489 20,1 4 294 47,81 4,29 9,32 490 20,1 4 290 47,86 4,30 9,32 491 20,2 4 287 47,89 4,30 9,33 492 20,2 4 285 47,91 4,30 9,33 493 20,3 4 283 47,94 4,30 9,34 494 20,3 4 280 47,97 4,31 9,35 495 20,4 4 278 47,99 4,31 9,35 496 20,4 4 276 48,01 4,31 9,35 497 20,5 4 273 48,05 4,31 9,36 498 20,5 4 271 48,07 4,32 9,37 499 20,6 4 266 48,13 4,32 9,38 500 20,6 4 262 48,17 4,32 9,39 1 . 7. 93 Official Journal of the European Communities No L 159/91 1 2 3 4 5 6 501 20,7 4 259 48,21 4,33 9,39 502 20,7 4 257 48,23 4,33 9,40 503 20,8 4 255 48,25 4,33 9,40 504 20,8 4 252 48,29 4,33 9,41 505 20,9 4 248 48,33 4,34 9,42 506 20,9 4 243 48,39 4,34 9,43 507 21,0 4 238 48,45 4,35 9,44 508 21,0 4 234 48,49 4,35 9,45 509 21,1 4 229 48,55 4,36 9,46 509,9 21,1 4 224 48,61 4,36 9,47 510 21,1 4 224 48,61 4,36 9,47 511 21,2 4 219 48,66 4,37 9,48 511,8 21,2 4 215 48,71 4,37 9,49 512 21,3 4 214 48,72 4,37 9,49 513 21,3 4 209 48,78 4,38 9,50 513.7 21,3 4 206 48,81 4,38 9,51 514 21,4 4 204 48,84 4,38 9,51 515 21,4 4 199 48,89 4,39 9,53 515,6 21,4 4 196 48,93 4,39 9,53 516 21,5 4 194 48,95 4,39 9,54 517 21,5 4 189 49,01 4,40 9,55 517.5 21,5 4 187 49,04 4,40 9,55 518 21,6 4 184 49,07 4,40 9,56 519 21,6 4 180 49,12 4,41 9,57 519,4 21,6 4 178 49,14 4,41 9,57 520 21,7 4 175 49,18 4,41 9,58 521 21,7 4 170 49,24 4,42 9,59 521.3 21,7 4 168 49,26 4,42 9,60 522 21,8 4 165 49,29 4,42 9,60 523 21,8 4 160 49,35 4,43 9,62 523,2 21,8 4 159 49,37 4,43 9,62 524 21,9 4 155 49,41 4,44 9,63 525 21,9 4 150 49,47 4,44 9,64 525.1 21,9 4 150 49,47 4,44 9,64 526 22,0 4 145 49,53 4,45 9,65 527 22,0 4 140 49,59 4,45 9,66 528 22,1 4 135 49,65 4,46 9,67 528.8 22,1 4 131 49,70 4,46 9,68 529 22,2 4 130 49,71 4,46 9,69 530 22,2 4 125 49,77 4,47 9,70 530.6 22,2 4 122 49,81 4,47 9,70 531 22,3 4 119 49,84 4,47 9,71 532 22,3 4 114 49,91 4,48 9,72 532.4 22,3 4 112 49,93 4,48 9,73 533 22,4 4 111 49,94 4,48 9,73 534 22,4 4 108 49,98 4,49 9,74 534.2 22,4 4 108 49,98 4,49 9,74 535 22,5 4 103 50,04 4,49 9,75 536 22,5 4 098 50,10 4,50 9,76 537 22,6 4 093 50,16 4,50 9,77 537,8 22,6 4 089 50,21 4,51 9,78 538 22,7 4 088 50,22 4,51 9,78 539 22,7 4 083 50,28 4,51 9,80 539,6 22,7 4 080 50,32 4,52 9,80 540 22,8 4 078 50,35 4,52 9,81 541 22,8 4 076 50,37 4,52 9,81 541,4 22,8 4 075 50,38 4,52 9,82 542 22,9 4 072 50,42 4,53 9,82 543 22,9 4 066 50,49 4,53 9,84 543,2 22,9 4 066 50,49 4,53 9,84 544 23,0 4 061 50,56 4,54 9,85 545 23,0 4 056 50,62 4,54 9,86